In three related child support proceedings pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Greenwald, J.), entered March 12, 2013, which (a) denied his objections to stated portions of an order of the *840same court (Furman, S.M.) dated July 31, 2012, made after a hearing, which, inter alia, denied his petition for a downward modification of his child support obligation, and (b), in effect, denied his objections to an order of the same court (Furman, S.M.) dated August 2, 2012, which directed the entry of a money judgment in favor of the mother and against him in the principal sum of $16,186.69 for child support arrears.
Ordered that the order entered March 12, 2013, is affirmed, without costs or disbursements.
The Family Court properly denied the father’s objections to stated portions of the Support Magistrate’s order dated July 31, 2012, which, inter alia, denied his petition for a downward modification of his child support obligation. “To establish entitlement to a downward modification of a child support order, a party has the burden of showing that there has been a substantial change in circumstances” (Matter of Gansky v Gansky, 103 AD3d 894, 895 [2013]; see Matter of Kasun v Peluso, 82 AD3d 769, 771 [2011]). Here, the father failed to establish a substantial change in circumstances warranting a downward modification of his child support obligation.
The father’s remaining contentions are without merit. Mastro, J.E, Lott, Austin and Roman, JJ., concur.